Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 1 of 11      PageID #: 942




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                  CR. NO. 12-00055 JMS

             Plaintiff,                     ORDER DENYING DEFENDANT’S
                                            MOTION TO REDUCE SENTENCE
       vs.                                  UNDER FIRST STEP ACT
                                            (COMPASSIONATE RELEASE),
 MICHAEL SAKUMA,                            ECF NO. 98

             Defendant.


                ORDER DENYING DEFENDANT’S
       MOTION TO REDUCE SETENCE UNDER FIRST STEP ACT
            (COMPASSIONATE RELEASE), ECF NO. 98

                              I. INTRODUCTION

             Defendant Michael Sakuma (“Defendant”), moves, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), for compassionate release from Federal Correction

Institute La Tuna (“FCI La Tuna”). The court determines Defendant has failed to

show extraordinary and compelling reasons to warrant release, and even if he had,

the court would deny the motion based on consideration of the applicable 18

U.S.C. § 3553(a) factors. Thus, for the following reasons, the Defendant’s Motion

for Compassionate Release is DENIED.

///

///
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 2 of 11         PageID #: 943




                                 II. BACKGROUND

             Defendant, currently 58 years old, is incarcerated at FCI La Tuna with

a projected release date of July 3, 2025. See https://www.bop.gov/inmateloc/ (last

visited April 19, 2020).

             On January 25, 2013, Defendant pled guilty to conspiring to distribute

and possessing with intent to distribute 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, its salts, isomers,

and salts of its isomers, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

846. See ECF Nos. 1, 66, 67. On May 28, 2013, Defendant was sentenced to a

term of 240 months imprisonment, and a term of five years of supervised release.

ECF No. 73. Based on a retroactive amendment to the United States Sentencing

Guidelines (“Guidelines”), Defendant’s sentence was reduced to 192 months

imprisonment on July 20, 2015. ECF No. 90.

             On July 6, 2020, Defendant submitted a request for Compassionate

Release to FCI La Tuna’s warden. ECF No. 98-3 at PageID # 806. That request

was denied on July 22, 2020. Id. at PageID # 807. Defendant then filed the instant

motion on March 29, 2021, and the Government filed its Response on April 13,

2021. ECF Nos. 98, 102. The court decides the motions without a hearing

pursuant to Local Rule 7.1(c).




                                          2
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 3 of 11            PageID #: 944




                                III. DISCUSSION

A.    Legal Standard

            Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

relevant:

            [T]he court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative rights to
            appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days
            from the receipt of such a request by the warden of the
            defendant’s facility, whichever is earlier, may reduce the
            term of imprisonment . . . after considering the factors set
            forth in [18 U.S.C.] section 3553(a) to the extent that
            they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant
            such a reduction;
            ....
            and that such a reduction is consistent with applicable
            policy statements issued by the Sentencing
            Commission[.]

            Thus, the court may reduce Defendant’s sentence if: (1) Defendant

has exhausted the required administrative remedies; (2) the court determines, after

consideration of the applicable section 3553(a) factors, that Defendant has shown

that “extraordinary and compelling reasons” warrant the reduction; and (3) the

reduction is consistent with any applicable Sentencing Commission policy



                                         3
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 4 of 11        PageID #: 945




statements. Here, the parties agree that Defendant has exhausted his administrative

remedies.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, was promulgated before the

First Step Act provided Defendants the ability to file a motion for compassionate

release (and, without a quorum, the Sentencing Commission has been unable to

amend the Guidelines post-First Step Act). The Ninth Circuit has determined that

the Guidelines lack any policy statement “applicable” to a defendant-filed motion

for compassionate release. United States v. Aruda, ___ F.3d. ____, 2021 WL

1307884 (9th Cir. April 8, 2021). This court is thus empowered to consider any

extraordinary and compelling reason that warrants a sentence reduction. In making

this determination, § 1B1.13 “may inform a district court’s discretion for

§ 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id. at *4.

B.    Extraordinary and Compelling Reasons Do Not Warrant Release

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bogema,

2020 WL 6150467, at *3 (D. Haw. Oct. 20, 2020) (citations omitted).

             Here, Defendant argues that his age, weight, and medical conditions

place him at elevated risk for “serious illness or death should he contract COVID-

19.” ECF No. 98-1 at PageID # 783. Defendant also claims that FCI La Tuna

                                         4
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 5 of 11                 PageID #: 946




does not provide a safe environment to protect against COVID-19 and that he has

taken full advantage of post-sentencing rehabilitation programming opportunities

while incarcerated. Id. at PageID ## 783, 794-95, 800.

              The COVID-19 pandemic alone does not constitute an extraordinary

and compelling reason for release. See, e.g., United States v. Drummondo-Farias,

460 F. Supp. 3d 1008, 1014 (D. Haw. 2020) (“Additionally, ‘[g]eneral concerns

about possible exposure to COVID-19 do not meet the criteria for extraordinary

and compelling reasons for a reduction in sentence set forth in the Sentencing

Commission’s policy statement[.]’”) (quoting United States v. Eberhart, 448 F.

Supp. 3d 1086, 1090 (N.D. Cal. 2020)); United States v. Brooks, 491 F.Supp.3d

33, 37 (W.D. Pa. 2020); United States v. Mitchell, 471 F. Supp. 3d 1130, 1138

(W.D. Wash. 2020). Further, Defendant has not shown that the hardships he faces

at FCI La Tuna differ significantly from any other BOP facility. The BOP reports

that of 907 inmates tested at FCI La Tuna, 548 have tested positive for COVID-

19. 1 See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last

visited April 19, 2021). But at present, FCI LA Tuna is doing much better—BOP

presently reports that 16 inmates and zero staff members have “confirmed active

cases” of COVID-19. See id. Although the court recognizes that COVID-19 cases


       1
          FCI La Tuna currently houses 911 total inmates (146 at the Camp and 765 at the FCI).
See https://www.bop.gov/locations/institutions/lat/ (last visited April 19, 2021).

                                               5
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 6 of 11                PageID #: 947




could rise again at FCI La Tuna, the institution has shown great improvement over

the past months. And as COVID-19 vaccinations continue to be administered, the

threat of COVID-19 outbreaks is anticipated to decrease over time. 2

              Defendant lists three medial conditions that increase his risk relating

to COVID-19: prediabetes/diabetes; hypertension; and hyperlipidemia. ECF No.

98-1 at PageID # 783. First, as Defendant admits, his most recent Hemoglobin

A1C level places him “in the prediabetes range.” Id. at Page ID # 789; see also

ECF No. 98-8 at Page ID # 837. Although the Centers for Disease Control

(“CDC”) states that Diabetes type 1 or type 2 “can make you more likely to get

severely ill from COVID-19,” see https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited

April 19, 2021), Defendant does not presently suffer from either Diabetes type 1 or

type 2.

              As for hypertension, the CDC states that “possibly high blood

pressure (hyptertension) can make you more likely to get severely ill from

COVID-19.” Id. And as for hyperlipidemia, it is not listed by the CDC as a

COVID-19 risk factor.




       2
         As of April 19, 2021, the FCI La Tuna as completed full inoculations of 135 inmates
and 164 staff members. See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last
visited April 19, 2021). As discussed below, Defendant has been vaccinated.

                                              6
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 7 of 11            PageID #: 948




             Defendant also claims that at 5’6” tall and a current weight of 164

pounds, he has a body mass index (“BMI”) of 26.5. See ECF No. 98-1 at Page ID

# 791; see also

https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm (last

visited April 19, 2021). According to the CDC, being overweight (which includes

a BMI between 25 and 30) “can make you more likely to get severely ill from

COVID-19. The risk of severe COVID-19 illness increases sharply with elevated

BMI.” See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited April 19, 2021)

             Also, at 58 years old, Defendant is not in the highest risk age group,

although he certainly faces an elevated risk. As stated by the CDC:

             The risk for severe illness from COVID-19 increases
             with age, with older adults at highest risk. For example,
             people in their 50s are at higher risk for severe illness
             than people in their 40s. Similarly, people in their 60s or
             70s are, in general, at higher risk for severe illness than
             people in their 50s. The greatest risk for severe illness
             from COVID-19 is among those aged 85 or older.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html (last visited April 19, 2021).




                                             7
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 8 of 11                   PageID #: 949




              In addition to these considerations, Defendant has been vaccinated for

COVID-19 while in BOP custody. 3 As a result, his risk of infection in greatly

diminished. See When You’ve Been Fully Vaccinated, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last

visited Apr. 19, 2021). As stated by the CDC, “[c]urrently authorized vaccines in

the United States are highly effective at protecting vaccinated people against

symptomatic and severe COVID-19. Additionally, a growing body of evidence

suggests that fully vaccinated people are less likely to have asymptomatic infection

and potentially less likely to transmit SARS-CoV-2 to others.” Interim Public

Health Recommendations for Fully Vaccinated People, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-

guidance.html (last visited April 19, 2021). Given this understanding, Defendant’s

claim that he may contract COVID-19 is speculative. This ground, standing alone,

is a basis to deny his Motion for Compassionate Release.

              Regardless, taking into account Defendant’s age, risk factors, and that

he has been vaccinated, the court concludes that he has failed to demonstrate that

extraordinary and compelling reasons warrant compassionate release.




       3
        Although the medical records do not appear to reflect the date of his vaccination(s),
Defendant’s motion states that “Mr. Sakuma reports that he has recently been vaccinated for
COVID-19.” ECF No 98-1 at Page ID # 795.
                                                8
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 9 of 11                   PageID #: 950




C.     Section 3553(a) Factors

              At the next step, the court must examine the applicable § 3553(a)

factors. And, after careful review, the court determines that a consideration of

those factors weighs heavily against Defendant’s release. See, e.g., United States

v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020) (stating that compassionate

release is discretionary and may be refused after a consideration of the applicable

§ 3553(a) factors). Thus, even if Defendant had demonstrated that the required

extraordinary and compelling reasons exist to justify compassionate release, the

court would deny his Motion based on a consideration of the § 3553(a) factors.

              As relevant to this case, the § 3553(a) factors include: (1) “the nature

and circumstances of the offense and the history and characteristics of the

defendant”; 4 and (2) “the need for the sentence imposed . . . (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide

the defendant with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner.” 18 U.S.C.




       4
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011).
                                                9
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 10 of 11                 PageID #: 951




 § 3553(a)(1)-(2). And, under the parsimony clause, the court must “impose a

 sentence sufficient, but not greater than necessary, to comply with the purposes set

 forth” in § 3553(a)(2). 18 U.S.C. § 3553(a).

               Here, Defendant trafficked in substantial quantities of

 methamphetamine. See Presentence Investigation Report (“PSR”) ¶¶ 10-21, ECF

 No. 78 at PageID ## 640-43. For Guideline purposes, Defendant was held

 responsible for 3,398 grams of “ice.” PSR ¶ 27, id. at PageID # 644. But at the

 time of his arrest, Defendant admitted that he had been distributing drugs for “the

 past 25 years or longer,” and he estimated “that he sold 25 pounds of

 methamphetamine per month for the past 7 years, and earned $7,000,000

 throughout his distribution career.” PSR ¶ 16, id. at PageID # 642. Further,

 Defendant has a prior conviction for robbery in the second degree. PSR ¶ 46, id. at

 PageID ## 648-49.

               The court recognizes that Defendant has served a substantial portion

 of his sentence, with a projected release date in July 2025. See https://www.bop.

 gov/inmateloc/ (last visited April 19, 2021). 5 The court is likewise aware that


        5
           When evaluating the § 3553(a) factors, courts consider the amount of time remaining
 on a defendant’s sentence—whether short or long—in determining whether to grant
 compassionate release. See, e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir.
 2020); Chambliss, 948 F.3d at 694; United States v. Maka, 2020 WL 2544408, at *4 (D. Haw.
 May 19, 2020); United States v. Bogdanoff, 459 F. Supp. 3d 653, 659 (E.D. Pa. 2020); United
 States v. Moskop, 2020 WL 1862636, at *1-2 (S.D. Ill. Apr. 14, 2020); United States v. Farmer,
 2020 WL 4057550, at *2 (N.D. Ohio July 20, 2020); United States v. Steffey, 2020 WL 3840558,
 at *1 (D. Nev. July 8, 2020).
                                              10
Case 1:12-cr-00055-JMS Document 106 Filed 04/19/21 Page 11 of 11                     PageID #: 952




 Defendant has participated in well over 500 hours of BOP classes and

 programming, and has not received any disciplinary infractions. See ECF No. 98-5

 at PageID ## 810-14.

                Nonetheless, considering all of the § 3553(a) factors, including the

 offense conduct, Defendant’s criminal history, Defendant’s programming in

 custody, and the time remaining on Defendant’s sentence, reducing Defendant’s

 sentence would undermine the goals of sentencing set forth in § 3553(a)(2).

                In sum, the court finds that Defendant has not established the requisite

 extraordinary and compelling reasons to warrant compassionate release, and, even

 if he had, the court would deny the motion based on the relevant § 3553(a) factors.

                                     IV. CONCLUSION

                For the foregoing reasons, Defendant’s Motion to Reduce Sentence

 Under First Step Act (Compassionate Release), ECF No. 98, is DENIED.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, April 19, 2021.


                                                 /s/ J. Michael Seabright
                                                J. Michael Seabright
                                                Chief United States District Judge




 United States v. Sakuma, Cr. No. 12-00055 JMS, Order Denying Defendant’s Motion to Reduce Sentence
 Under First Step Act (Compassionate Release), ECF No. 98

                                                11
